Case 1-18-cr-00691-JGK-1              Document 34     Filed in NYSD on 11/25/2019                      Page 1 of 1




      Federal Defenders                                                                      Southern District
                                                            52 Duane Street- 10th Floor, New York, NY 10007
      OF NEW YORK, INC.                                               Tl•I: (212) 417-8700 fax: (212) 571-0392


      David E. Patton                                                                 St1111/wn, /)/Mrkt     ,1 Nvw       Yvrk
      Exccutm.' Direcwr    USDC SDNY                                                      Jennifor L. Brnwn
                                                                                           Atu.mwy-/J1 . .Cf1.rir,,'!t'
                           DOCUMENT
                           ELECTRONICALLY FILED
                           DOC#          1E.      ~   ___
                                         ~:1.d_ ---
                           DATE FILED: ..s:.-..                 November 25, 2019

 BYECF                                                         ~ OJ Ov ll--""' 6~            vd               (i Ir/ v {\, S (J A./'_;
                                                                 J fir vt147            I{             ;?dt?--{)/ !Iv 4< lQfr.
 The Honorable John G. Koeltl                                                                1
 Southern District of New York                                         ~   d Ott,,!Jfl'-"6~.
 500 Pearl Street
 New York, NY 10007                                                                           C,~~
             Re:          United States v. Darrell McLeod                                                                        ()   J
                          18 Cr 691 (JGK)

 Dear Judge Koeltl:

        The defense writes with the consent of the Government to request the Court
 adjourn Mr. McLeod's sentencing currently scheduled for December 12, 2019 to
 December 10, 2019. The United States Probation Office published its final
 Presentence Investigation Report on Friday, November 22, 2019 with a different
 Guideline calculation than either party anticipated or raised. Given that the defense
 letter is due shortly, we respectfully request this short adjournment to review the
 final PSR and prepare legal objections for the Court on the date of sentencing. We
 understand from Mr. Fletcher that the Court is available on Thursday, December 19,
 2019 at 3:00 PM, and as such, the parties respectfully request that the Court adjourn
 sentencing to that date. The parties do not anticipate any further adjournments of
 this matter.




                                                       Ian Marcus Amelkin
                                                       Assistant Federal Defender
                                                       52 Duane Street, 10th Floor
                                                       New York, NY 10007
                                                       (212) 417-8733
cc:        AUSA Tara LaMorte, Esq.
